Citation Nr: 1537873	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent from July 10, 2003 through March 17, 2011, and 70 percent from March 18, 2011.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The statement of the case was issued by the Houston RO.  This matter has been previously remanded by the Board in February 2015.  Although the Veteran requested a hearing in his Form 9, he subsequently withdrew the hearing request in December 2014.  38 C.F.R. § 20.702(e) (2015).  A July 2015 supplemental statement of the case (SSOC) increased the evaluation for the Veteran's PTSD from January 7, 2008 through March 17, 2011 to 50 percent, and the issue has been recharacterized in keeping with that increase.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 remand instructed the AOJ to obtain a new examination that included opinions as to (a) what the Veteran's overall level of social and occupational functioning due to PTSD was from July 2003 to January 2008, (b) whether the record demonstrates that the Veteran underwent any improvement in his psychiatric condition in January 2008, and (c) what his level of social and occupational functioning due to PTSD was from January 2008 to March 2011.  The June 2015 examination obtained by the AOJ discussed the Veteran's social and occupational impairment due to PTSD at the time of the examination, but did not discuss his overall level of social and occupational functioning due to PTSD from July 2003 to January 2008, whether he underwent any improvement in his psychiatric condition in January 2008, or his level of social and occupational functioning due to PTSD from January 2008 to March 2011.  Instead, the examiner briefly summarized the history of the Veteran's claim without providing an opinion as to the Veteran's overall level of social and occupational functioning during the periods in question.  Although a July 2015 supplemental statement of the case (SSOC) increased the evaluation for the Veteran's PTSD from January 7, 2008 through March 17, 2011 to 50 percent, such does not represent a maximum grant of the benefit sought, and the matter remains for appellate consideration.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 App. 268, 271 (1998).  Therefore, a supplemental opinion should be obtained upon remand that appropriately answers the questions about the Veteran's level of social and occupational functioning during the time periods noted.     

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the June 2015 examiner, or, if she is unavailable, to another appropriate VA clinician.  The clinician is asked to review the record, including this remand, and provide the following opinions: 

(i) What was the Veteran's overall level of social and occupational functioning due to PTSD from July 2003 to March 2011;

(ii) Whether the record demonstrates that the Veteran underwent any worsening of his service-connected psychiatric condition at any time during the period after July 2003 and prior to March 2011; and

(iii) What his level of social and occupational functioning due to PTSD was from March 2011, to include any change/worsening of severity and when.

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




